—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Golden, J.), dated March 14,1997, as denied their motion, inter alia, to strike the answer of the defendant Caterpillar, Inc., or preclude it from proffering certain evidence at trial.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Review of the record does not reveal that the defendant Caterpillar, Inc. (hereinafter Caterpillar) engaged in willful and contumacious conduct, or exercised bad faith in responding to the plaintiffs’ interrogatories (see, Parish Constr. Corp. v Franlo Tile, 215 AD2d 545; Vatel v City of New York, 208 AD2d 524; Nudelman v New York City Tr. Auth., 172 AD2d 503). Thus, the Supreme Court did not improvidently exercise its discretion in denying the plaintiffs’ motion, inter alia, to strike Caterpillar’s answer or preclude it from proffering certain evidence at trial (see, Mayers v Consolidated Charcoal Co., 154 AD2d 577; Matter of Cullen, 143 AD2d 746).
Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.